Citation Nr: 0606601	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-04 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right wrist and 
hand disability as secondary to service-connected left hand 
disability status post fifth finger resection. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from December 1965 
to December 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, denying entitlement to service 
connection for carpal tunnel syndrome of the right hand on a 
secondary basis, and denying entitlement to TDIU.  

The Board has recharacterized the veteran's service-connected 
left fifth finger amputation as left hand disability status 
post fifth finger resection, to better reflect the medical 
determination, as made by the September 2002 VA examiner, 
that the condition status post resection has come to involve 
functioning of the entire hand.   The Board has also 
recharacterized the secondary service connection claim as one 
for a right wrist and hand disability, to better reflect the 
broader focus of the veteran's claim - a disability affecting 
the general functioning of that hand - and to reflect the 
medical evidence informing of more disability than carpal 
tunnel syndrome.  

In January 2005 the veteran presented testimony before the 
undersigned at a video conference hearing conducted between 
the RO and the Board Central Office.  A transcript of that 
hearing is contained in the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In July 2002 the veteran submitted a claim for an increased 
evaluation for his service-connected status post fifth finger 
resection based on weakness and loss of flexibility of the 
left hand.  By an August 2002 rating action, the RO denied an 
increased evaluation of this disability, finding that the 
already assigned 10 percent rating was the maximum allowable 
for a fifth finger resection without metacarpal resection, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2005).  
However, the veteran by his July 2002 claim also implicated 
decreased functioning of the entire hand.  

A July 2002 VA examiner noted that the veteran had loss of 
endurance and grip strength in the left hand, and concluded 
that some portion of this was attributable to the fifth 
finger resection.  However, the examiner could not determine 
and would not conjecture what portion of the lost left hand 
function was attributable to the resection.  The veteran in 
September 2002 submitted a notice of disagreement with the 
August 2002 rating action, emphasizing the loss of 
functioning of his left hand.  

A statement of the case in November 2002 addressed the 
veteran's claim for an increased evaluation for left fifth 
finger amputation, and noted the finding by the September 
2002 VA examiner that some of the veteran's reduced grip 
strength on the left was not attributable to the left fifth 
finger resection, but inexplicably failed to address that 
examiner's corollary finding that some of the reduced grip 
strength was attributable to the fifth finger resection.  The 
RO thus only rating the service-connected disability based on 
the resected finger, finding that the maximum schedular 
evaluation had assigned, as already determined by the RO in 
the August 2002 rating action.  

While the veteran did not perfect an appeal of that increased 
rating claim (see 38 C.F.R. § 19.32 (2005) (agency of 
original jurisdiction may close appeal for failure to timely 
respond to a statement of the case); also Roy v. Brown, 
5 Vet. App. 554, 556 (1993) (untimeliness of a substantive 
appeal as a jurisdictional issue, allowing dismissal of an 
appeal )), the degree of impairment of employment capacity 
due to the service-connected status post left fifth finger 
resection must be ascertained to address the TDIU claim on 
appeal.

The TDIU claim requires that the Board review the degree to 
which service-connected disabilities affect the veteran's 
ability to work.  Here, the September 2002 VA examiner 
addressed residuals of left fifth finger resection impairing 
functioning of the left hand, and it is incumbent upon VA to 
obtain a medical opinion addressing the extent of that 
impairment, in particular the degree to which it affects the 
veteran's capacity to work.  See Colayong v. West, 12 Vet. 
App. 524 (1999) (The issue in a TDIU case is not worsening of 
the disability, but effect on employment, and this effect on 
employment must be medically ascertained.).  
 
"For a veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such veteran.  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment."  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  

In this case, the veteran has reported a history of work not 
only as an automobile mechanic, but also as an emergency 
medical technician (EMT) and as a courier.  Hence, the extent 
of the veteran's work activities may be crucial in 
determining whether TDIU is warranted.  A social and 
occupational survey should may be obtained if necessary in 
this case, depending on the nature and extent of service-
related disability, as medically ascertained upon remand.  

The veteran has indicated that he is disabled and is no 
longer working due to ongoing disability.  Thus, it is likely 
that the veteran has sought Social Security disability 
benefits.   If the Social Security Administration, or courts 
of appropriate jurisdiction, have awarded Social Security 
disability benefits, then those records are relevant to 
claims for disability compensation, and not only the award 
decision but also the records considered in arriving at the 
decision must be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Here, if any Social Security disability determination has 
been made, that decision and the underlying records must be 
obtained.  

The veteran has also appealed a claim of entitlement to 
secondary service connection for a right wrist and hand 
disability, as due to overuse his right wrist and hand due to 
reduced functioning of his left hand.  The record reflects 
that the veteran worked for a substantial portion of his 
career as an automobile mechanic.  VA medical examiners have 
found significant degenerative processes affecting the 
veteran's right wrist and right hand functioning.  

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held 
that the term "disability," as used in 38 U.S.C.A. § 1110 
(West 2002), refers to impairment of earning capacity and 
that such definition mandates that any additional impairment 
of earning capacity resulting from an already service-
connected disability, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected disability, shall be 
compensated.  

Thus, pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a) 
(2005), when aggravation of a veteran's nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability, but only that degree over and above 
the degree of disability existing prior to the aggravation.   

While a VA examination opinion in November 2002 addressed 
etiology of the veteran's right wrist and hand disability, 
finding no relationship to a left fifth finger amputation, VA 
examiners have yet to address whether decreased functioning 
of the left hand due to the left fifth finger resection 
resulted in overuse of the right wrist and hand in the 
veteran's work as a mechanic, resulting in aggravation of the 
veteran's right wrist and hand disability.  This must be 
addressed by a VA examiner upon remand.  



The case is remanded for the following:

1.  The veteran should again be asked 
to provide assistance in obtaining 
any additional records of treatment 
for his left hand disability status 
post fifth finger resection, and his 
right wrist and hand disability, and 
any other records pertinent to his 
claims on appeal.  Any indicated 
records should be requested, and all 
records and responses received should 
be associated with the claims folder.  

2.  The RO should obtain and 
associate with the claims file any 
Social Security disability 
determination(s) and the medical 
records underlying the 
determination(s). 

3.  Thereafter, the veteran should be 
afforded a VA examination to address 
the nature and extent of the 
veteran's left hand disability status 
post fifth finger resection and 
questions of etiology and aggravation 
of a right wrist and hand disability 
as related to the service-connected 
left hand disability status post 
fifth finger resection.  

*	The examiner should review the November 
2002 VA examination opinion that addressed 
etiology of the veteran's right wrist and 
hand disability, finding no relationship to 
a left fifth finger amputation, but did not 
address whether decreased functioning of 
the left hand due to the left fifth finger 
resection resulted in overuse of the right 
wrist and hand in the veteran's work as a 
mechanic, resulting in aggravation of the 
veteran's right wrist and hand disability.  
This must be addressed by a VA examiner 
upon remand.  

The examiner should also address the 
issue of employability, to include 
effect of left hand disability status 
post fifth finger resection and right 
wrist and hand disability on 
employability.  The claims folder 
must be made available to the 
examiner for review for the 
examination.  Any indicated, 
necessary, non-invasive tests and 
studies should be completed.  Based 
on examination and review of the 
claims folder and medical record, the 
examiner should answer the following:  
(All opinions provided should be 
explained in full)
 
A.  What is the nature and 
extent of left hand 
disability attributable as a 
residual of left fifth 
finger resection?  The 
answer should address any 
reduced strength including 
grip strength, reduced range 
of motion, increased 
fatigability or pain on use, 
and loss of coordination.  
The answer should be 
expressed in terms of 
reduced functionality of the 
whole hand for work 
activities, to include work 
as an automobile mechanic 
and other types of gainful 
work.  In addressing this 
question, findings or 
opinions of the September 
2002 VA examiner should be 
considered.  

B.  To what degree has left 
hand disability attributable 
to the left fifth finger 
resection caused or 
aggravated (permanently 
increased in severity) 
disability of the right 
wrist and hand?  This 
question should be answered 
for all disability of the 
right wrist and hand found, 
and should include 
consideration of aggravation 
due to overuse of the right 
hand due to impaired or 
reduced functioning of the 
left hand due to the left 
fifth finger resection.  If 
such aggravation is found, 
the amount of increased 
right wrist and/or right 
hand impairment attributable 
to this aggravation should 
be addressed.  

C.  How do impairment of the 
left hand found to be 
attributable to the left 
fifth finger resection, and 
impairment of the right 
wrist and hand found to be 
attributable, including 
based on aggravation, to 
this impairment of the left 
hand, affect the veteran's 
ability to perform work or 
work-like activities?  In 
answering this question, the 
examiner should consider 
opinions of VA examiners 
regarding reduced or lost 
work capacities due to the 
veteran's left hand and 
right wrist and hand 
disabilities.  

The examiner should make 
every effort to answer all 
questions posed, based on 
examination and the entire 
evidentiary record.  

4.  If the examination report 
produced by Remand Instruction 3 
includes an opinion attributing right 
wrist or hand disability to left hand 
disability resulting from the left 
fifth finger resection, either as a 
direct cause or based on aggravation, 
then a VA social and industrial 
survey should be conducted.  A 
detailed work history should be 
elicited, and an assessment of the 
veteran's day-to-day functioning 
should be made.  The social worker 
should make appropriate inquiries to 
indicated persons or establishments, 
including family members, neighbors, 
and current and former places or 
work.  

The social worker should comment on 
the degree of social and industrial 
impairment which the veteran 
experiences as a result of his left 
and right hand disabilities.  The 
social worker should distinguish 
between the impairment attributable 
to the veteran's left and right hand 
disabilities and impairment 
attributable to any other conditions 
found.  The claims folder should be 
made available to the social worker 
prior to the social and industrial 
survey, and he or she should consider 
pertinent findings made upon the 
newly obtained VA examination, as 
well as any findings reflected in 
records obtained from the Social 
Security Administration. 

5.  Thereafter, and following any 
other indicated development, the RO 
should readjudicate the remanded 
claims.  If either of the claims are 
to any extent denied, the veteran and 
his representative should be provided 
a supplemental statement of the case 
which includes a summary of any 
additional evidence submitted, 
applicable laws and regulations, and 
the reasons for the decision.  They 
should then be afforded an applicable 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


